Citation Nr: 0512008	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes 
progenitalis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right lower leg 
disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as a nervous condition.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and October 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that denied entitlement to a 
compensable evaluation for herpes progenitalis, and denied 
entitlement to service connection for a right knee 
disability, a right lower leg disability, hepatitis C, and 
PTSD.  By the July 2002 rating decision, the RO also found 
that the veteran had not presented new and material evidence 
to reopen previously denied claims of entitlement to service 
connection for a psychiatric disability, claimed as a nervous 
condition, bilateral hearing loss, and residuals of a right 
forearm fracture.  The veteran perfected a timely appeal of 
these determinations to the Board.

In his April 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the hearing 
for November 2004.  The veteran failed to appear for the 
hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).

The claims file has been transferred among different Regional 
Offices and was at the Columbia, South Carolina RO 
immediately before being transferred to the Board.

The issues of entitlement to an increased rating for herpes 
progenitalis, and service connection for hepatitis C, PTSD, 
and a psychiatric disability, claimed as a nervous condition, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
right knee disability.

2.  The medical evidence does not show that the veteran has a 
right lower leg disability.

3.  In an August 1997 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric condition, claimed as a nervous condition; 
the same month, the RO notified the veteran of its decision 
and of his appellate rights; the veteran did not appeal this 
determination and the decision became final.

4.  Evidence added to the record since the August 1997 rating 
decision denying the veteran's application to reopen a claim 
of service connection for a psychiatric condition, claimed a 
nervous condition, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

5.  In a March 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Reconsideration of this Board decision has not 
been requested, on motion, by the veteran or his 
representative, or by the Board.

6.  No relevant evidence regarding the veteran's claim for 
bilateral hearing loss has been added to the record since the 
March 1990 Board decision; the evidence of record is 
therefore cumulative and redundant, and does not, when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, nor raise a reasonable possibility of 
substantiating the claim.

7.  In a March 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for residuals of a 
right forearm fracture.  Reconsideration of this Board 
decision has not been requested, on motion, by the veteran or 
his representative, or by the Board.

8.  No relevant evidence regarding the veteran's claim for 
residuals of a right forearm fracture has been added to the 
record since the March 1990 Board decision; the evidence of 
record is therefore cumulative and redundant, and does not, 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for residuals of a 
right forearm fracture, nor raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).
 
2.  A right lower leg disability not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

3.  The RO's August 1997 decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric condition, claimed as a nervous condition, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1997).  

4.  Evidence received since the RO's August 1997 rating 
decision is new and material; the claim of entitlement to 
service connection for a psychiatric condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

5.  The Board's March 1990 decision denying the veteran's 
claim of service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129, 19.193 (1989)

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 

7.  The Board's March 1990 decision denying the veteran's 
claim of service connection for residuals of a right forearm 
fracture, is final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129, 19.193 (1989).

8.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a right forearm fracture.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's attempt to reopen finally 
decided claims of service connection, the VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in March 2002, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims for service connection, and for 
reopening a finally decided claim, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran send any medical reports that he 
may have.  

In addition, the veteran and his representative were provided 
with a copy of the appealed July 2002 rating decision, a 
March 2003 statement of the case, and an October 2003 
supplement statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private examinations, Social Security Administration 
documents related to his psychiatric condition, and 
statements submitted by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.	Entitlement to service connection for a right knee 
disability
and a right lower leg disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has a right knee disability or a right lower leg 
disability, and thus his claims must be denied.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
records of the Social Security Administration.  A review of 
these records reveals no complaints of or treatment for a 
right knee disability or a right lower leg disability in 
service or within one year of service.  In addition, the 
veteran's post-service medical records do not reveal 
complaints of or treatment for a right knee or right lower 
leg disability or any related arthritis.  In this regard, the 
Board notes that the veteran has been seen numerous times for 
various maladies and was afforded a VA examination in 
connection with service-connected herpes progenitalis.  In 
none of these examinations, however, did the veteran complain 
of or seek treatment for right knee or right leg problems.  
The Board also notes that in several of these examinations 
the veteran was given a general physical examination.  No 
right knee or right lower leg condition however was noted.  
For example, in March 1992, a musculoskeletal examination of 
the veteran was indicated to be normal and the examining 
physician noted that the veteran had been a runner in the 
past.  An April 1996 physical examination was also found to 
be within normal limits, and a February 1997 examiner 
commented that the veteran's extremities were all within 
normal limits.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a right knee or right lower leg disability.  
And without a current diagnosis, a claim for entitlement to 
service connection for such conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, the Board notes that the veteran, as a 
layperson, is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis, and since the 
medical evidence is against a showing that the veteran 
currently has a right knee or right lower leg disability, 
there is no basis upon which to establish service connection 
for these conditions.

III.  Application to reopen claims of service connection 
for a psychiatric disability, claimed as a nervous 
condition, bilateral hearing loss and residuals of a right 
forearm fracture.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A.  A psychiatric condition, claimed as a nervous condition.

With regard to the veteran's application to reopen a claim of 
service connection for a psychiatric condition, evidence 
associated with the claims folder since the August 1997 
rating decision includes disability records from the Social 
Security Administration.  These records are of particular 
importance since they contain numerous medical records and 
diagnoses in connection with the veteran's psychiatric 
problems.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1997 rating 
decision that denied the veteran's application to reopen a 
claim of service connection for a psychiatric condition.  
This is new evidence that, when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a back condition is reopened.

B.  Bilateral hearing loss and residuals of a right forearm 
fracture.

With regard to the veteran's application to reopen claims of 
service connection for bilateral hearing loss and residuals 
of a right forearm fracture, the record contains no medical 
evidence that was not already part of the record as of the 
March 1990 Board decision denying service connection for 
these conditions.  The evidence in connection with the claim 
for bilateral hearing loss remains the in-service 
audiological examinations, dated in July 1978, October 1981 
and April 1984, and the VA audiological examination dated in 
April 1988.  No other audiological examinations have been 
associated with the veteran's claims file.  The same is true 
for the veteran's claim of service connection for residuals 
of a right forearm fracture.  The medical records touching on 
this claim continue to be the veteran's service medical 
records, specifically a notation in his July 1978 entrance 
examination reporting a right forearm fracture at age 16, and 
a March 1988 VA examination in connection with this claim.  
These records were associated with the file at the time of 
the Board's March 1990 decision denying this claim and no 
additional medical evidence that bears on this claim has been 
associated with the veteran's record.

As such, the Board finds that no additional evidence has been 
submitted by the veteran with respect to these claims since 
the March 1990 Board decision denying service connection for 
these conditions, let alone evidence that could be considered 
new or material or that may raise a reasonable possibility of 
substantiating his claim.  The veteran's application to 
reopen his claims of service connection for bilateral hearing 
loss and residuals of a right forearm fracture must therefore 
be denied.


ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for a right lower leg disability is 
denied.

3.  As new and material evidence has been presented, the 
veteran's claim of service connection for a psychiatric 
condition is reopened; the appeal is granted to this extent 
only.

4.  New and material evidence not having been submitted to 
reopen the claim of service connection for bilateral hearing 
loss, the appeal is denied.

5.  New and material evidence not having been submitted to 
reopen the claim of service connection for residuals of a 
right forearm fracture, the appeal is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to an increased 
rating for his service-connected herpes progenitalis, and of 
service connection for hepatitis C, PTSD and a psychiatric 
condition must be remanded for further action.

With respect to the veteran's claim of entitlement to a 
higher rating for herpes progenitalis, the Board notes that 
prior to the date the veteran filed his claim for a higher 
evaluation, the VCAA was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim of entitlement to an 
increased rating for herpes progenitalis, or what VA would do 
pursuant to the VCAA to assist him with respect to this 
claim.  Further, in the February 2003 Statement of the Case 
and the October 2003 Supplemental Statement of the Case, the 
RO again did not provide an explanation of the impact of the 
VCAA on this claim.  The Board therefore finds that the RO 
should inform the appellant and his representative of the 
VCAA and its notification provisions.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Accordingly, a 
remand is warranted.

The Board also notes that the veteran was afforded a VA 
examination in August 2002 in connection with his claim for 
an increased rating.  The examiner reported, however, that 
the veteran's claims file was not available for review in 
connection with the examination.  In this regard, the Board 
notes that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents, should 
be reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Accordingly, this issue must be remanded for further 
development, to include arranging for the veteran's claims 
folder to be reviewed by the examiner who prepared the August 
2002 VA examination report (or a suitable substitute if that 
examiner is unavailable), and a request that he prepare an 
addendum that addresses the nature, extent and severity of 
the veteran's service-connected herpes progenitalis.  

With respect to the veteran's claim of service connection for 
hepatitis C, the record in this case indicates that the 
veteran has been found to have hepatitis C.  The veteran, 
however, has not been afforded a VA examination in connection 
with his claim in order to determine whether his current 
condition is related to or had its onset in service.  The 
Board therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any 
hepatitis C found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).

With respect to the veteran's claims of service connection 
for PTSD and a psychiatric condition, the Board notes that 
the veteran has been diagnosed on numerous occasion with 
various psychiatric conditions, including bipolar disorder, 
antisocial personality disorder, and at least one diagnosis 
of PTSD.  The record reveals, however, that the veteran was 
not afforded a formal VA psychiatric examination in 
connection with his claims.  

This case must therefore be remanded for further development, 
to include affording the veteran a pertinent VA psychiatric 
examination to determine the current nature, extent and 
etiology of any psychiatric disability found to be present, 
and to determine if the veteran's condition is related to or 
had its onset during service.  Pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), such an examination is 
necessary to adjudicate this claim.  And if the veteran is 
found to be suffering from PTSD, the examiner should also 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for any of his current conditions.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  In this 
regard, the Board observes that the veteran has received 
treatment most recently at the Columbia South Carolina VA 
Medical Center.  On remand, therefore, the RO should update 
the claims file to include any medical and treatment records 
from this facility, dated since May 2002.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an increased rating for 
herpes progenitalis, the RO should send 
the veteran and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an increased rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for herpes, 
hepatitis C, and for any psychiatric 
problems, including PTSD.  This should 
specifically include medical and 
treatment records from the Columbia, 
South Carolina, VA Medical Center dated 
since May 2002.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2002 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent and severity of the 
veteran's service-connected herpes 
progenitalis.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
physician is requested to offer an 
opinion regarding the veteran's 
condition, including wither the veteran's 
herpes is manifested by: 

(a).  ulceration or extensive 
exfoliation or crusting, and systematic 
or nervous manifestations, or is 
exceptionally repugnant;
(b).  exudation or itching constant, 
extensive lesions, or marked 
disfigurement;
(c).  exfoliation, exudation or itching, 
if involving an exposed surface of 
extensive area; 
(d).  with slight, if any exfoliation, 
exuding or itching, if on a nonexposed 
surface or small area.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
hepatitis C found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hepatitis C found to be present.  If the 
examiner diagnoses the veteran as having 
hepatitis C, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

5.  With respect to the veteran's claim 
of service connection for PTSD, the RO 
should request that the veteran provide 
information, including dates, locations, 
and names of other persons involved, 
etc., relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should be advised 
that he may provide buddy statements or 
other corroborating testimony that may 
support his in-service stressors.  The RO 
should afford the veteran an opportunity 
to submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If 
appropriate, this summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor(s) underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  If the 
examiner diagnoses the veteran as having 
a psychiatric condition other than PTSD, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's disability was 
caused by or had its onset during 
service, or if a psychotic disorder is 
diagnosed , within one year of service.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


